Exhibit 10.2

 

AMENDED AND RESTATED
EXECUTIVE SEVERANCE AGREEMENT

 

This Amended and Restated Executive Severance Agreement (“Agreement”) is entered
into, effective as of November 28, 2011, by and between Seth R. Segel
(“Executive”) and Cantel Medical Corp. (“Company”).

 

Background

 

A.                                   The Company considers the establishment and
maintenance of a sound and vital management to be essential to protecting and
enhancing the best interests of the Company and its shareholders.  The Company
believes that, to attract and retain experienced and valuable key executive
employees, it is important and prudent to provide such executives with fair
compensation should their employment be terminated under certain circumstances,
including but not limited to change in control situations.

 

B.                                     The Company wishes to encourage the
Executive to devote his full time and attention to the performance of his
management responsibilities and to assist the Board and other management
employees in evaluating business options and pursuing the best interests of the
Company’s shareholders without being influenced by the uncertainty of his own
employment situation.

 

C.                                     In furtherance of the foregoing, the
Company and the Executive previously entered into an Executive Severance
Agreement to set forth the compensation and benefits arrangements payable in
connection with a termination of employment of the Executive.   The Board has
determined that it continues to be in the best interests of the Company and its
stockholders that this Agreement and the Executive Severance Agreements of other
executives of the Company be maintained in order to ensure that the Company will
have the continued dedication of the executives throughout their tenure.   The
Company has been administering the Executive Severance Agreements in a manner
consistent with the Company’s other plans and now wishes to formally amend and
restate the Agreement as more fully set forth herein to ensure consistent
treatment of the Company’s executives under the Company’s various benefit plans
and arrangements.

 

In consideration of the premises, the Executive’s employment by the Company on
an at-will basis, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
agree as follows:

 

Agreement

 

1.                                       Defined Terms.  Throughout this
Agreement, when the first letter of a word (or the first letter of each word in
a phrase) is capitalized, the word or phrase shall have the meaning specified in
Appendix A (beginning on page 15).

 

2.                                       Term.  This initial Term of this
Agreement commenced as of January 1, 2010, and shall continue through July 31,
2011; provided, however, that beginning on August 1, 2010, and on the first day
of each following August, the Term of this Agreement shall automatically be
extended by one year, unless either the Company or the Executive shall have
provided notice to

 

--------------------------------------------------------------------------------


 

the other at least six (6) months before such date that the Term shall not be
extended. Notwithstanding the preceding provisions of this Section, (i) if a
Change in Control occurs during the Term of this Agreement, such Term (other
than with respect to the provisions of Section 4) shall not end before the
second anniversary of the Change in Control; provided, however, this sentence
shall apply only to the first Change of Control while this Agreement is in
effect; and (ii) termination of this Agreement shall not affect the obligations
of the Company hereunder on account of the Executive’s Termination of Employment
during the Term.

 

3.                                       Termination of Employment; Resignation
of Officer and Director Positions.  The Executive is an at-will employee.  The
Company may Terminate the Executive’s Employment at any time, for any reason
whatsoever or for no reason, subject to its payment obligations under this
Section and, if applicable, Section 4 or 5.  The Executive may voluntarily
Terminate his Employment at any time by providing at least twenty (20) days’
prior notice to the Company.  Regardless of whether the Executive’s Termination
of Employment is voluntary or involuntary, the Executive shall resign from any
and all of his director positions and offices with the Company and each Related
Employer, effective as of his Termination Date.  Upon Termination of Employment,
the Executive shall be entitled to the following, in addition to any benefits
payable under Section 4 or 5:

 

(a)                                  Any earned but unpaid base salary through
his Termination Date, plus any accrued and unused paid time off (PTO) due to the
Executive under the Company’s PTO program through his Termination Date, which
amounts shall be paid to the Executive not later than the payment date for the
payroll period next following his Termination Date.

 

(b)                                 Provided that the Executive applies for
reimbursement in accordance with the Company’s established reimbursement
procedures (within the period required by such procedures but under no
circumstances later than ninety (90) days after his Termination Date), the
Company shall pay the Executive any reimbursements to which he is entitled under
such procedures not later than the payment date for the payroll period next
following the date on which the Executive applies for reimbursement.

 

(c)                                  Any benefits (other than severance) payable
to the Executive under any of the Company’s cash or equity incentive
compensation plans, employee benefit plans or programs, the Company’s 2006
Equity Incentive Plan and any successor thereto (the “Equity Plan”) and the
agreements issued thereunder (collectively, “Benefit Plans”), to the extent not
provided for herein, shall be payable in accordance with the provisions of those
plans or programs. This Agreement and all such Benefit Plans that cover the
Executive shall be construed in a consistent manner.  In the event of conflict
between the terms and conditions of this Agreement and any of the Benefit Plans
as they relate to the Executive and any particular payment or award, the order
of precedence shall be as follows: (i) this Agreement; (ii) any Benefit Plan
that constitutes an employment agreement; (iii) any Benefit Plan that
constitutes an annual or long term incentive plan; (iv) the Equity Plan; and
(v) any agreement issued under the Equity Plan; provided, however, that no
effect shall be given to any provision of this Agreement over any provision of
the Equity Plan if and to the extent such provision could not have been approved
by the Board as an amendment to the Equity Plan pursuant to Section 14(a) of the
Company’s 2006 Equity Incentive Plan (or any corresponding provision of any
successor Equity

 

2

--------------------------------------------------------------------------------


 

Plan) without stockholder approval or the consent of the Executive, unless and
until such approval or consent has been obtained.

 

4.                                       Non-Change of Control Severance and
Other Benefits.

 

(a)                                  Subject to (i) the Executive’s timely
filing of a duly executed Release in accordance with Section 19, (ii) such
Release becoming effective and irrevocable in accordance with its terms not
later than sixty (60) days after the Executive’s Termination of Employment (the
last day of such 60-day period being referred to as the “Release Effectiveness
Date”), (iii) the provisions of this Section 4, and (iv) the limitations
provided in Section 10, the Company shall provide the Executive with the
payments and benefits set forth in this Section, if at any time during the Term
other than during a Change in Control Coverage Period either (i) the Company
Terminates the Executive’s Employment (other than a termination for Cause,
Unacceptable Performance, Disability, or death pursuant to Section 7), or
(ii) the Executive voluntarily Terminates his Employment for Adequate Reason
pursuant to Section 9.  Notwithstanding the preceding provisions of this
Subsection, the Executive shall not be entitled to benefits pursuant to this
Section 4, if he is entitled to benefits pursuant to Section 5.

 

(b)                                 As soon as administratively feasible (and
not more than ten (10) days) after the Company’s receipt of the duly executed
Release and the Release becoming effective and irrevocable, the Company shall
pay to the Executive a single lump sum payment equal to the product of (i) the
Executive’s Monthly Base Salary Rate as of his Termination Date multiplied by
(ii) 12.(1)  For purposes of determining the Executive’s Monthly Base Salary
Rate pursuant to the preceding sentence, any reduction to the Executive’s salary
during the six-month period preceding his Termination of Employment (other than
in connection with an “across-the-board” reduction in salary of all senior
executives of the Company with the approval of the Company’s CEO) shall be
disregarded.  Notwithstanding the foregoing, if the Release Effectiveness Date
falls in the calendar year next succeeding the calendar year of the Termination
Date, the lump sum payment will be made no earlier than the first business day
of such next succeeding calendar year.

 

(c)                                  If the Termination Date of the Executive
occurs subsequent to the last day of a Fiscal Year for which the Executive has
not been paid his Bonus, then the Executive shall be entitled to his full Bonus
for such Fiscal Year to the extent otherwise earned under the terms of the Bonus
Plan for such Fiscal Year (as if the Executive’s employment had not been
Terminated prior to the next Bonus payment date). Such amount shall be paid to
the Executive not later than seventy five (75) days following the close of such
Fiscal Year.  Amounts payable under this Subparagraph (c) will be deemed
payments attributable to the Executive’s employment prior to or on the
Termination Date and not as severance.

 

(d)                                 The Company shall pay to the Executive a
pro-rated Bonus for the Fiscal Year in which the Termination Date occurs,
determined by multiplying (i) the amount of the Executive’s full Bonus for such
Fiscal Year that would have been earned under the terms of the Bonus Plan for
such Fiscal Year (as in effect immediately prior to the Termination Date) if the

 

--------------------------------------------------------------------------------

(1)  In the event Executive, on the Termination Date, has completed at least 15
years of employment with the Company or any of its Subsidiaries, this number
shall be 18.

 

3

--------------------------------------------------------------------------------


 

Executive’s employment had continued through the next Bonus payment date, by
(ii) a fraction, (A) the numerator of which is the number of full or partial
months since the end of the prior Fiscal Year in which the Executive was
employed by the Company, and (B) the denominator of which is 12.  Such amount
shall be paid to the Executive not later than seventy five (75) days following
the close of such Fiscal Year.  To the extent that a Bonus is payable to the
Executive under Subparagraph (c) or (d) of this Section 4 for any Fiscal Year,
the Executive shall not also be entitled to any Bonus payment for such Fiscal
Year under the terms of the applicable Bonus Plan.  Notwithstanding the
foregoing, if no Bonus Plan has been finalized (i.e., approved by the
Compensation Committee and disseminated to the Executive) for the Fiscal Year in
which such Termination Date occurs either prior to the commencement of such
Fiscal Year or within three months following the commencement of such Fiscal
Year, then the Bonus for such Fiscal Year payable under this Subparagraph
(d) will be determined in accordance with the first sentence of
Section 5(b)(2) (as if the pro rata Bonus payment under that Section was
required). Amounts payable under this Subparagraph (d) will be deemed payments
attributable to the Executive’s employment prior to or on the Termination Date
and not as severance.

 

(e)                                  If the Executive is eligible for and
properly elects Continuation Coverage for himself and/or one or more qualified
beneficiaries (as defined in ERISA Section 607(3)) under the Company’s medical
plan, the Company shall pay the premiums for such coverage (or reimburse the
Executive for such premiums) for the twelve (12) month period following the
Executive’s Termination of Employment (or such shorter period during which such
person is eligible for Continuation Coverage).  Such payments or reimbursements
shall constitute taxable income of the Executive to the extent required by law.

 

(f)                                    The Company shall pay the cost of
outplacement services incurred by the Executive during the twelve (12) month
period following his Termination of Employment and provided by a firm of the
Executive’s choice, up to a total of Twenty Thousand Dollars ($20,000).  Payment
for outplacement expenses shall be made by the Company promptly following the
Company’s receipt of appropriate invoices documenting such expenses.

 

(g)                                 Notwithstanding the preceding provisions or
any other provisions herein to the contrary, if the Executive’s Employment is
Terminated during a Change in Control Coverage Period, either by the Executive
for Good Reason or by the Company for any reason other than for Cause or death,
then the Executive shall be entitled to the payments and benefits that would
have been provided to him pursuant to Section 5 if the Company had Terminated
his Employment without Cause during a Change in Control Coverage Period (reduced
by any payments or benefits provided to him pursuant to this Section 4).  In
such a case, the Executive shall not be required to execute an additional
Release, and any Release requirement specified in Section 5 shall be deemed
satisfied on the Change in Control Date.

 

(h)                                 Notwithstanding the preceding provisions of
this Section, if the Executive is a “specified employee” within the meaning of
Code Section 409A(a)(2)(B)(i), the Company shall promptly deliver written notice
to the Executive advising him of the application of such Code Section. Solely to
the extent necessary to avoid adverse personal tax consequences to the Executive
under Code Section 409A, payments otherwise required to be made to the Executive
pursuant to this Section 4 shall be delayed to the earlier of (i) six months and
one day after the

 

4

--------------------------------------------------------------------------------


 

Executive’s Termination Date, or (ii) the Executive’s death.  For purposes of
this Subparagraph, the Executive’s Date of Termination shall be interpreted in a
manner that is consistent with the term “separation from service” as defined in
Code Section 409A and the Treasury Regulations thereunder. Interest shall accrue
on unpaid amounts delayed under this subparagraph at the prime rate from time to
time in effect at JP Morgan Chase Bank or any successor bank commencing from the
date that such amounts would otherwise have been due under the applicable
provision.

 

5.                                       Change of Control Severance and Other
Benefits.

 

(a)                                  Subject to (i) the Executive’s timely
filing of a duly executed Release in accordance with Section 19, (ii) such
Release becoming effective and irrevocable in accordance with its terms not
later than the Release Effectiveness Date (i.e., the sixtieth day after the
Executive’s Termination of Employment), (iii) the provisions of this Section 5,
and (iv) the limitations provided in Section 10, the Company shall provide the
Executive with the payments and benefits set forth in this Section, if during a
Change in Control Coverage Period, (A) the Company Terminates the Executive’s
Employment (other than a termination for Cause or death pursuant to Section 7),
or (B) the Executive voluntarily Terminates his Employment for Good Reason
pursuant to Section 9.  Amounts payable pursuant to this Section shall be
subject to the limitations and reimbursement expressly provided in this
Agreement.

 

(b)                                 As soon as administratively feasible (and
not more than five (5) business days) after the Company’s receipt of the duly
executed Release and the Release becoming effective and irrevocable in
accordance with its terms, the Company shall pay to the Executive a single lump
sum payment in an amount equal to the sum of the following:

 

(1)                                  the product of (i) two (2) times (ii) the
sum of (A) the Executive’s Annual Base Salary, at the greater of the rate in
effect on the Change in Control Date or the Termination Date (disregarding any
reduction in the rate of the Executive’s salary during the six-month period
immediately preceding his Termination of Employment), plus (B) the greater of
(I) 50% of the amount determined under clause (A) of this Subparagraph or
(II) the average of the annual Bonuses paid to the Executive for the two Fiscal
Years preceding the year in which the Executive’s Employment is Terminated. 
Amounts payable under this Subparagraph (b)(1) will be deemed severance; and

 

(2)                                  a pro-rata Bonus amount, determined by
multiplying (i) the greater of (A) 50% of the amount determined under clause
(A) of the preceding Subparagraph (b)(1) or (B) the average of the annual
Bonuses paid to the Executive for the two years Fiscal Years preceding the
Fiscal Year in which the Executive’s Employment is Terminated, by (ii) a
fraction, (A) the numerator of which is the number of full or partial months
since the end of the prior Fiscal Year in which the Executive has been employed
by the Company, and (B) the denominator of which is 12.  However, if the
Executive did not receive the annual Bonus he would have earned under the
applicable Bonus Plan for the preceding Fiscal Year if his employment had
continued through the Bonus payment date, then the numerator shall be the number
of full or partial months since the beginning of the preceding Fiscal Year to
the date of termination in which the Executive was employed by the Company. To
the extent that a Bonus is payable to the Executive under this Subparagraph
(b)(2) for the Fiscal Year in which the Termination Date occurs or such
preceding Fiscal Year, the Executive shall not also be entitled to any Bonus

 

5

--------------------------------------------------------------------------------


 

payment for such Fiscal Year under the terms of the applicable Bonus Plan.
Amounts payable under this Subparagraph (b)(2) will be deemed payments
attributable to the Executive’s employment prior to or on the Termination Date
and not as severance.

 

Notwithstanding the foregoing, if the Release Effectiveness Date falls in the
calendar year next succeeding the calendar year of the Termination Date, the
lump sum payment will be made no earlier than the first business day of such
next succeeding calendar year.

 

(c)                                  If the Executive is eligible for and
properly elects Continuation Coverage for himself and/or one or more qualified
beneficiaries (as defined in ERISA Section 607(3)) under the Company’s medical
plan, the Company shall pay the premiums for such coverage (or reimburse the
Executive for such premiums) for the twenty-four (24) month period following the
Executive’s Termination of Employment (or such shorter period during which such
person is eligible for Continuation Coverage).  Such payments or reimbursements
shall constitute taxable income of the Executive to the extent required by law.

 

(d)                                 For the twenty-four (24) month period
following the Executive’s Termination of Employment, the Company shall continue
to provide term life insurance coverage substantially the same as that provided
for the Executive immediately before his Termination Date (if any).

 

(e)                                  The Company shall pay the cost of
outplacement services incurred by the Executive during the twelve (12) month
period following his Termination of Employment and provided by a firm of the
Executives’ choice, up to a total of Twenty Thousand Dollars ($20,000).  Payment
for outplacement expenses shall be paid directly by the Company promptly
following the Company’s receipt of appropriate invoices documenting such
expenses.

 

(f)                                    Notwithstanding the preceding provisions
of this Section, if the Executive is a “specified employee” within the meaning
of Code Section 409A(a)(2)(B)(i), the Company shall promptly deliver written
notice to the Executive advising him of the application of such Code Section.
Solely to the extent necessary to avoid adverse personal tax consequences to the
Executive under Code Section 409A, payments otherwise required to be made to the
Executive pursuant to this Section 5 shall be delayed to the earlier of (i) six
months and one day after the Executive’s Termination Date, or (ii) the
Executive’s death.  For purposes of this Subparagraph, the Executive’s
Termination Date shall be interpreted in a manner that is consistent with the
term “separation from service” as defined in Code Section 409A and the Treasury
Regulations thereunder. Interest shall accrue on unpaid amounts delayed under
this subparagraph at the prime rate from time to time in effect at JP Morgan
Chase Bank or any successor bank commencing from the date that such amounts
would otherwise have been due under the applicable provision.

 

6.                                       Provisions Relating to Parachute
Payments.  If payments and benefits to or for the benefit of the Executive,
whether pursuant to this Agreement or otherwise, would result in total Parachute
Payments to the Executive with a value equal to or greater than one hundred
percent (100%) of the Parachute Payment Limit, the Executive may, in his sole
discretion, elect to reduce the amount payable pursuant to Section 5(b) so that
the value of all Parachute Payments to the Executive, whether or not made
pursuant to this Agreement, is equal to the Parachute Payment Limit minus One
Dollar ($1.00).

 

6

--------------------------------------------------------------------------------


 

7.                                       Termination of Employment by the
Company for Cause, Unacceptable Performance, Disability, or Death.

 

(a)                                  The Company may cause a Termination of the
Executive’s Employment for Disability at any time.  To do so, the Board must
provide the Executive with a notice of termination specifying the Termination
Date and the circumstances constituting Disability.

 

(b)                                 The Company may cause a Termination of the
Executive’s Employment for Unacceptable Performance at any time during the Term
other than during a Change in Control Coverage Period. To do so, the Executive
must be provided with a notice of termination from either (i) the Board or
(ii) the Chief Executive Officer of the Company with approval of the Board,
which in either case specifies the Termination Date and the specific act(s) or
failure(s) constituting Unacceptable Performance.  If the notice identifies an
act or failure constituting Unacceptable Performance, it shall be accompanied by
a resolution duly adopted by a majority of the entire membership of the Board
and, if the act or failure is subject to correction under the definition of
Unacceptable Performance and related definitions in this Agreement, the notice
shall also specify the period during which the act or failure must be corrected,
which in no event shall be less than thirty (30) days.  If the Board reasonably
determines that the Executive has not corrected the act or failure in all
material respects within the required correction period, the Board or the Chief
Executive Officer must then provide a second notice of termination stating the
reasons for the termination and the Termination Date, and the Executive’s
Employment shall terminate on such Date.

 

(c)                                        The Company may cause a Termination
of the Executive’s Employment for Cause at any time.  To do so, the Executive
must be provided with a notice of termination from either (i) the Board or
(ii) the Chief Executive Officer of the Company with approval of the Board,
which in either case specifies the Termination Date and the specific act(s) or
failure(s) constituting Cause.  If the notice identifies an act or failure
constituting Cause, it shall be accompanied by a resolution duly adopted by not
less than a majority of the entire membership of the Board (after reasonable
notice to the Executive and an opportunity for the Executive, together with
legal counsel, to be heard by the Board), finding, in the reasonable opinion of
the Board, that one or more of the events of Cause has occurred and specifying
in reasonable detail the acts or omissions constituting Cause.  If the act or
failure constituting Cause is subject to correction under the definition of
Cause and related definitions in this Agreement, the notice shall also specify
the period during which the act or failure must be corrected, which in no event
shall be less than thirty (30) days.  If the Board acting in good faith
determines that the Executive has not corrected the act or failure in all
material respects within the required correction period, the Board or the Chief
Executive Officer must then provide a second notice of termination stating the
reasons for the termination and the Termination Date, and the Executive’s
Employment shall terminate on such Date.

 

(d)                                       If the Executive dies before a
Termination of Employment, his Employment shall terminate automatically on the
date of his death.

 

(e)                                        In the case of a Termination of
Employment for Cause or Unacceptable Performance pursuant to this Section, the
Executive shall not be entitled to benefits or payments pursuant to Section 4 or
5; provided, however, if the Company causes a Termination of the

 

7

--------------------------------------------------------------------------------


 

Executive’s Employment for Unacceptable Performance and the Termination Date of
such termination occurs during a Change in Control Coverage Period, then such
termination shall be deemed a Termination of the Executive’s Employment “other
than a termination for Cause” under Section 5(a) and thereby obligate the
Company to provide the Executive with the payments and benefits set forth in
Section 5.

 

(f)                                          In the case of a Termination of
Employment due to Disability (at any time during the Term other than during a
Change in Control Coverage Period) or death pursuant to this Section, the
Company shall continue to pay to the Executive, if living, or other person or
persons as the Executive may from time to time designate in writing as the
beneficiary of such payments, the Base Salary in effect at the time when such
Disability or death occurred, during the three-month period following such
Disability or death.  The Company shall also pay a pro rated Bonus for the
Fiscal Year in which the Termination Date occurs, determined by multiplying
(i) the amount of the Executive’s full Bonus for such Fiscal Year that would
have been earned under the terms of the Bonus Plan for such Fiscal Year (as in
effect immediately prior to the Termination Date) if the Executive’s employment
had continued through the next Bonus payment date, by (ii) a fraction, (A) the
numerator of which is the number of full or partial months since the end of the
prior Fiscal Year in which the Executive was employed by the Company, and
(B) the denominator of which is 12.  Such amount shall be paid to the Executive
not later than seventy five (75) days following the close of such Fiscal Year. 
To the extent that a Bonus is payable to the Executive under this
Section 7(f) for the Fiscal Year in which the Termination Date occurs, the
Executive will not also be entitled to a Bonus payment for such Fiscal Year
under the terms of the applicable Bonus Plan. Except for such Base Salary and
Bonus, the Company shall have no further obligation pursuant to this Section.

 

8.                                       Accelerated Vesting of Equity Awards
upon Certain Events.

 

(a)                                  In the event of any termination described
in Section 4(a) or 5(a) or in the event that the Executive terminates his
Employment for Adequate Reason or Good Reason pursuant to Section 9, in any such
case prior to the full vesting of stock options or restricted stock then held by
the Executive (i.e., the options becoming exercisable in their entirety and the
restricted stock ceasing to have any risks of forfeiture), then, effective as of
the Termination Date, all such options and restricted stock then held by the
Executive will become automatically fully exercisable and all restrictions of
such options and restricted stock awards will automatically lapse.  In the event
of any termination of the Executive’s Employment as a result of the Executive’s
Retirement prior to the full vesting of stock options then held by the
Executive, then effective as of the Termination Date, all such stock options
will become automatically fully exercisable and all restrictions of such options
will automatically lapse.

 

(b)                                 In the event of a termination of the
Executive’s Employment pursuant to Section 7 due to death, in any such case
prior to the full vesting of stock options and restricted stock then held by the
Executive, all of the Executive’s stock options and restricted stock awards will
automatically vest as of the Termination Date.  In the event of a termination of
the Executive’s Employment pursuant to Section 7 due to Disability, those
tranches of the Executive’s stock option and restricted stock awards which would
have vested within the twelve

 

8

--------------------------------------------------------------------------------


 

(12) month period following the Termination Date but for the Executive’s
termination of Employment will automatically vest as of the Termination Date.

 

(c)                                  The accelerated vesting provided for in
this Agreement in connection with certain Terminations following a Change in
Control shall not be deemed to limit any acceleration of vesting that the
Executive is entitled to upon a Change in Control under the Company’s Long Term
Incentive Plan or any other benefit plan that the Executive is covered by as of
the effective time of the Change in Control.

 

(d)                                 Nothing herein shall be deemed to cause the
acceleration of the vesting of a Performance Award issued under the Equity Plan.

 

(e)                                  Notwithstanding anything set forth herein,
the Company may in its discretion accelerate the vesting of any stock options or
restricted stock held by the Executive in the event of a termination of the
Executive’s Employment for any reason.

 

9.                                       Resignation by Executive for Adequate
Reason or Good Reason.  If an event of Adequate Reason or Good Reason occurs
during the Term, the Executive may, at any time within the ninety (90) day
period following such event, provide the Company with a notice of termination
under Section 4 (in the case of Adequate Reason) or Section 5, if applicable (in
the case of Good Reason) specifying the event of Adequate Reason or Good Reason
and notifying the Company of his intention to Terminate Employment upon the
Company’s failure to correct the event of Adequate Reason or Good Reason (as
applicable) within thirty (30) days following receipt of the Executive’s notice
of termination.  If the Company fails to correct the event of Adequate Reason or
Good Reason (as applicable) and provide the Executive with notice of such
correction within such thirty (30) day period, the Executive’s Employment shall
terminate as of the end of such period, and the Executive shall be entitled to
benefits as provided in Section 3 and Section 4 or 5, as applicable.

 

10.                                 Limitation on Payments and Benefits. 
Notwithstanding any other provision of this Agreement, payments pursuant to this
Agreement shall be subject to the following limitations:

 

(a)                                  No payment (other than a payment pursuant
to Section 3) shall be made pursuant to this Agreement until the Release has
become effective according to its terms.

 

(b)                                 If the Executive intentionally and
materially breaches any provision of the Confidentiality and Non-Competition
Agreement, and fails to cure such breach (if curable) within thirty (30) days,
he shall promptly repay to the Company any and all severance amounts previously
paid to him pursuant to Section 4 and/or 5, and he shall have no further rights
pursuant to this Agreement.

 

(c)                                  Payments hereunder shall be limited to the
extent provided in Section 6.

 

11.                                 No Obligation to Mitigate.  The Executive
shall not be required to mitigate the amount of any payment or benefits provided
for under Section 4 or 5 by seeking other employment or otherwise, and the
amount of any payment or benefits provided for under Section

 

9

--------------------------------------------------------------------------------


 

4 or 5 shall not be reduced by any payments or benefits received by the
Executive as the result of employment by another employer after the Termination
Date, or otherwise; provided, however, that the amount payable under Section 4
or 5 shall be reduced by the amount of any severance, termination, or notice pay
(or any other similar amounts) required by law to be paid to the Executive by
the Company or its subsidiaries and by any salary or other amounts paid to the
Executive during any notice period that the Company or its subsidiaries is
required by law to provide.

 

12.                                 Withholding and Taxes.  The Company may
withhold from any payment made hereunder (i) any taxes that the Company
reasonably determines are required to be withheld under federal, state, or local
tax laws or regulations, and (ii) any other amounts that the Company is
authorized to withhold.  Except for employment taxes that are the obligation of
the Company, the Executive shall pay all federal, state, local, and other taxes
(including, without limitation, interest, fines, and penalties) imposed on him
under applicable law by virtue of or relating to the payments and/or benefits
contemplated by this Agreement, subject to any reimbursement provisions of this
Agreement.

 

13.                                 Indemnification.  The Executive shall
continue to be entitled to any rights to insurance and indemnification under the
Company’s or a Related Employer’s directors and officers liability insurance
(“D&O Insurance”), Certificate of Incorporation, and Bylaws, as in effect before
the earlier of the Executive’s Termination of Employment or a Change in Control
(or rights to insurance and indemnification that are substantially the same
thereto), with respect to any claims relating to the period before his
Termination Date.  Additionally, any and all D&O Insurance policies obtained by
the Company or a Related Employer following the Termination Date that are
“claims made” polices shall cover the Executive to the same extent as other
former officers of the Company.

 

14.                                 Default in Payment.  Any payment not made
within ten (10) days after it is due in accordance with this Agreement shall
thereafter bear interest, compounded quarterly, at 5% above the prime rate from
time to time in effect at JP Morgan Chase Bank or any successor bank.

 

15.                                 Effect on Other Plans, Agreements, and
Benefits.  Except to the extent expressly set forth herein, any benefit or
compensation to which the Executive is entitled under any agreement between the
Executive and the Company or any of its subsidiaries or under any plan
maintained by the Company or any of its subsidiaries in which the Executive
participates or participated shall not be modified or lessened in any way, but
shall be payable according to the terms of the applicable plan or agreement. 
The terms of this Agreement shall supersede and terminate any prior change in
control and/or severance agreement, and (except as expressly provided herein and
other than pursuant to the Equity Plan or any predecessor equity plan under
which awards are granted to the Executive) the provisions of any other agreement
or plan providing benefits following a change in control or termination of
employment, entered into between the Executive and the Company or any subsidiary
thereof.  Notwithstanding the above, any severance benefits received by the
Executive pursuant to this Agreement shall be in lieu of any severance benefits
to which the Executive would otherwise be entitled under any general severance
policy maintained by the Company or the relevant subsidiary for its management
personnel or under any employment contract between the Executive and the Company
or any

 

10

--------------------------------------------------------------------------------


 

subsidiary thereof provided that, for purposes of this sentence, the Long Term
Incentive Plan and equity award plans shall not be deemed general severance
policies of the Company.  Any and all employment agreements between the Company
and the Executive, inclusive of provisions that in accordance with the terms of
such agreements survive termination, are hereby terminated and void.

 

16.                                 Unsecured Obligation.  All rights of the
Executive or any beneficiary of the Executive who succeeds to the Executive’s
rights to payments or benefits under this Agreement shall at all times be
entirely unfunded and no provision shall at any time be made with respect to
segregating any assets of the Company or payment of any amounts due hereunder. 
Neither the Executive nor any such beneficiary shall have any interest in or
rights against any specific assets of the Company or any of its subsidiaries,
and the Executive and any such beneficiary shall have only the rights of a
general unsecured creditor of the Company.

 

17.                                 Prohibition Against Assignment.  The
Executive may not assign, pledge, anticipate, or transfer any benefit or amount
payable hereunder (other than benefits payable upon or following his death), and
any attempt to assign, pledge, anticipate, or transfer such and benefit or
amount hereunder, whether voluntary or involuntary, shall be null and void.

 

18.                                 Successors.

 

(a)                                  The Company shall require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of the Company, by
agreement in form and substance satisfactory to the Executive, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place.  Failure of the Company to obtain such agreement before the
effectiveness of any such succession shall be a material breach of this
Agreement.  As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined, and any successor to its business and/or assets as
aforesaid that executes and delivers the agreement provided for in this
Subparagraph or otherwise becomes bound by all the terms and provisions of this
Agreement by operation of law.

 

(b)                                 This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees, and
legatees.  If the Executive should die while any amounts would still be payable
to him hereunder, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Executive’s devisee,
legatee, or other designee or, if there be no such designee, to the Executive’s
estate.

 

19.                                 Release.  In consideration of the Company’s
promises and covenants and the performance thereof, the Executive agrees that
the Company’s payment obligations under Sections 4 and 5 shall be conditioned on
the Executive’s release of the Company and all other persons named in the
Release from any and all causes of causes of action that the Executive has or
may have against the Company or any such person before the effective date of the
Release, other than a cause based on a breach hereof.  The Release shall be
substantially in the form attached hereto as Exhibit I.  For the Release to be
effective, the Executive (or his representative or agent) must have provided a
signed version of the Release to the Company and such Release

 

11

--------------------------------------------------------------------------------


 

shall have become effective and irrevocable by its terms within sixty (60) days
after the Executive’s Termination of Employment.

 

20.                                 Disputes.

 

(a)                                  In any judicial or other proceedings in
which the Executive’s right to, or the amount of, benefits hereunder is
disputed, the ultimate burden of proof shall be on the Company.

 

(b)                                 Any dispute or controversy arising under or
in connection with this Agreement shall be settled exclusively by arbitration in
Little Falls, New Jersey by three arbitrators, one of whom shall be appointed by
the Company, one of whom shall be appointed by the Executive, and the third of
whom shall be appointed by the first two arbitrators.  If either the Company or
the Executive fails to appoint an arbitrator within 20 days of a request in
writing by the other to do so, or if the first two arbitrators cannot agree on
the appointment of a third arbitrator within 20 days after the second arbitrator
is designated, then such arbitrator shall be appointed by the Chief Judge of the
United States District Court located in the city of Newark, New Jersey, or upon
his failure to act, by the American Arbitration Association so as to enable the
arbitrators to render an award within 90 days after the three arbitrators have
been appointed.  Following the selection of arbitrators as set forth above, the
arbitration shall be conducted promptly and expeditiously and in accordance with
the rules of the American Arbitration Association.  Judgment may be entered on
the arbitrator’s award in any court having jurisdiction; provided, however, that
the Executive shall be entitled to seek specific performance of his right to be
paid during the pendency of any dispute or controversy arising under or in
connection with this Agreement.

 

(c)                                  The Company shall pay all reasonable
out-of-pocket expenses, including reasonable legal fees and legal expenses,
incurred by the Executive in connection with any judicial or other proceeding,
including any arbitration proceeding, to enforce this Agreement or to construe,
determine, or defend the validity of this Agreement.  The Company shall pay (or
reimburse the Executive) for any such expense as soon as administratively
practicable after the Executive demonstrates evidence that such expense have
been incurred and not later than thirty (30) days following the Executive’s
submission of such expenses to the Company with a request for reimbursement.

 

21.                                 Miscellaneous Provisions.

 

(a)                                  Entire Agreement.  Except as expressly
provided herein, this Agreement contains the entire agreement and understanding
of the parties regarding the transactions contemplated herein and supersedes all
prior agreements, arrangements, or understandings, whether written or oral,
relating to the subject matter hereof, including, without limitation, any
letters, agreements, or understandings between the Executive and the Company or
any subsidiary thereof before the date hereof.  By entering into this Severance
Agreement, the Executive waives any right that he may otherwise have to
participate in any generally applicable severance plan of the Company or any
Related Employer.  Notwithstanding the foregoing, nothing herein shall be deemed
to limit any rights the Executive may have in connection with his equity awards
under

 

12

--------------------------------------------------------------------------------


 

the Long Term Incentive Plan or the Company’s Equity Plan and the equity award
agreements issued thereunder.

 

(b)                                 Amendment.  No provision of this Agreement
may be amended or waived, except by written agreement signed by both the Company
and the Executive.

 

(c)                                  Governing Law.  This Agreement is intended
to comply with the requirements of Code Section 409A, and it shall be construed
in accordance with such intent.  Subject to the preceding sentence, this
Agreement shall be construed in accordance with, and governed by, the internal
laws of the State of New Jersey without regard to principles of conflict of
laws.

 

(d)                                 Headings.  The headings in this Agreement
have been inserted solely for ease of reference and shall not be considered in
the interpretation or enforcement of this Agreement.

 

(e)                                  Severability.  If any provision of the
Agreement is held to be invalid, illegal, or unenforceable, the remainder of
this Agreement shall not be affected thereby.  If any provision of this
Agreement is held by a court of competent jurisdiction to conflict with any
federal, state, or local law, such provision is hereby declared to be of such
force and effect as is permissible in such jurisdiction.

 

(f)                                    Rights and Waivers.  All rights and
remedies of the parties hereto are separate and cumulative, and no one of them,
whether exercised or not, shall be deemed to exclude, limit, or prejudice any
other right or remedy that either of the parties hereto may have.  No party to
this Agreement shall be deemed to waive any right or remedy under this
Agreement, unless such waiver is in writing and signed by such party.  No delay
or omission on the part of either party in exercising any right or remedy shall
operate as a waiver of such right or remedy or any other right or remedy.  A
waiver on any one occasion shall not be construed as a bar to or a waiver of any
right or remedy on any future occasion.

 

(g)                                 Notices.  All notices hereunder shall be in
writing.  A notice by the Company shall be deemed to have been given only when
delivered in person to the Executive or mailed by first class United States
Mail, Return Receipt Requested, or sent by overnight delivery (or the fastest
delivery available, if overnight delivery is not available) by means of an
internationally recognized delivery service, to the Executive at his most recent
address on the records of the Company.  A notice by the Executive to the Company
shall be deemed to have been given only when delivered in person to the
Company’s General Counsel or mailed by first class United States Mail, Return
Receipt Requested, or sent by overnight delivery (or the fastest delivery
available, if overnight delivery is not available) by means of an
internationally recognized delivery service, to the Company’s General Counsel at
the Company’s headquarters.

 

(h)                                 Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed to be an
original, but all of which together will constitute one and the same instrument,
and may be delivered by facsimile or pdf.

 

13

--------------------------------------------------------------------------------


 

22.                                 No Reliance.  The Executive represents and
acknowledges that in executing this Agreement, the Executive does not rely and
has not relied upon any representation or statement by the Company or its
agents, other than statements contained in this Agreement.

 

The parties hereto have caused this Agreement to be executed on the day and year
first above written.

 

 

 

CANTEL MEDICAL CORP.

 

 

 

 

 

 

 

 

/s/ Seth R. Segel

 

By:

 

/s/ Andrew A. Krakauer

Seth R. Segel

 

 

 

Andrew A. Krakauer, President and CEO

 

14

--------------------------------------------------------------------------------


 

APPENDIX A

 

DEFINED TERMS

 

For purposes of this Agreement, the following terms shall have the meanings
specified below:

 

“Adequate Reason” means any of the following without the express written consent
of the Executive:

 

(i)                                     a material reduction in the Executive’s
authority, duties, or responsibilities or the assignment to the Executive of
duties of a substantial nature and on a continuous or regular basis that are
materially inconsistent with the duties of the Executive;

 

(ii)                                  a reduction in the Executive’s base
compensation (other than in connection with an “across-the-board” reduction in
base compensation of the senior executives of the Company approved in advance by
the Company’s CEO) or failure to include the Executive with other similarly
situated employees in any incentive, bonus, or benefit plans as may be offered
by the Company from time to time;

 

(iii)                               a change in the primary location at which
the Executive is required to perform the duties of his employment to a location
that is more than thirty (30) miles from the location at which his office is
located on the effective date of this Agreement; or

 

(iv)                              the Company’s material breach of this
Agreement.

 

“Annual Base Salary” means the annual base cash compensation payable to the
Executive at the rate in effect as of the applicable date (excluding bonuses,
incentive compensation, taxable fringe benefits, and any other type of special
pay), before any reduction on account of salary reduction contributions pursuant
to Code Section 125 or 401(k) or pursuant to a nonqualified deferred
compensation plan.

 

“Board” means the Company’s Board of Directors.

 

“Bonus” means an annual cash bonus payable under any Bonus Plan.

 

“Bonus Plan” means any bonus plan, short term incentive compensation plan or
other like benefit plan in which the Executive participates, whether or not
awards thereunder are discretionary, including without limitation, the Annual
Incentive Compensation Plan as in effect for the fiscal year ending July 31,
2011, as amended.

 

“Cause” means the Executive’s:

 

(i)                                     act of fraud, embezzlement, theft, or
other intentional material violation of the law in connection with or in the
course of his employment;

 

15

--------------------------------------------------------------------------------


 

(ii)                                  willful gross misconduct that is likely to
materially injure the reputation, business, or a business relationship of the
Company; or

 

(iii)                               willful material violation of the
Confidentiality and Non-Competition Agreement.

 

For purposes of the definition of “Cause”, no act, or failure to act, on the
part of the Executive shall be deemed “willful,” if it was done or omitted by
the Executive in good faith or with a reasonable belief that the act or omission
was not opposed to the best interests of the Company.

 

“Change in Control” means the occurrence of any of the following events: (i) at
any time after the Effective Date at least a majority of the Board shall cease
to consist of “Continuing Directors” (meaning directors of the Company who
either were directors on the Effective Date or who subsequently became directors
and whose election, or nomination for election by the Company’s stockholders,
was approved by a majority of the then Continuing Directors); or (ii) any
“person” or “group” (as determined for purposes of Section 13(d)(3) of the
Exchange Act), except any majority-owned subsidiary of the Company or any
employee benefit plan of the Company or any trust thereunder, shall have
acquired “beneficial ownership” (as determined for purposes of Securities and
Exchange Commission (“SEC”) Regulation 13d-3) of Shares having more than 50% of
the voting power of all outstanding Shares; or (iii) a merger or consolidation
occurs to which the Company is a party, in which outstanding Shares are
converted into shares of another company (other than a conversion into shares of
voting common stock of the successor corporation or a holding company thereof
representing 80% of the voting power of all capital stock thereof outstanding
immediately after the merger or consolidation) or other securities (of either
the Company or another company) or cash or other property; or (iv) the sale of
all, or substantially all, of the Company’s assets occurs; or (v) the
stockholders of the Company approve a plan of complete liquidation of the
Company.

 

“Change in Control Date” means the effective date of an event constituting a
Change in Control.

 

“Change in Control Period” means the period beginning on the date of a Change in
Control and ending two years thereafter.

 

“Change in Control Coverage Period” means the period (A) commencing on the
earlier to occur of (i) the first day of a Potential Change Period or (ii) the
first day of the six (6) month period ending on the Change in Control Date and
(B) ending on the last day of a Change in Control Period.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Company” means Cantel Medical Corp. and any successor, to the extent provided
in Section 18.

 

“Confidentiality and Non-Competition Agreement” means the confidentiality and
non-competition agreement between the Company and the Executive, as in effect
from time to time.

 

16

--------------------------------------------------------------------------------


 

“Continuation Coverage” means continuation coverage within the meaning of ERISA
Sections 601 through 607.

 

“Disability” means an illness or injury that qualifies the Executive for
disability benefits under a long-term disability plan of the Company or a
Related Employer in which the Executive is a participant; provided, however,
that a Disability shall not be deemed to have occurred hereunder unless the
Executive is absent from work or otherwise substantially unable to assume his
normal duties for a period of ninety (90) successive days or an aggregate of one
hundred twenty (120) days during any consecutive twelve-month period during the
Term.

 

“Equity Plan” means that Cantel Medical Corp. 2006 Equity Incentive Plan, as
amended and any successor equity plan thereto.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Exchange Act” means the Securities Exchange Act of 1934, as in effect on the
date of this Agreement.

 

“Fiscal Year” means the fiscal year of the Company.

 

“Good Reason” means any of the following during a Change in Control Coverage
Period without the Executive’s express written consent:

 

(iv)                              a material reduction in the Executive’s
authority, duties, or responsibilities or the assignment to the Executive of
duties of a substantial nature and on a continuous or regular basis that are
materially inconsistent with the duties of the Executive;

 

(v)                                 a reduction in the Executive’s base
compensation or failure to include the Executive with other similarly situated
employees in any incentive, bonus, or benefit plans as may be offered by the
Company from time to time;

 

(vi)                              a change in the primary location at which the
Executive is required to perform the duties of his employment to a location that
is more than thirty (30) miles from the location at which his office is located
on the Change in Control Date;

 

(vii)                           the Company’s material breach of this Agreement;

 

(viii)                        a material reduction in the authority, duties, or
responsibilities of the supervisor to whom the Executive is required to report;
or

 

(ix)                                a material reduction in the scope of the
budget over which the Executive retains authority or responsibility.

 

“Long Term Incentive Plan” means the Company’s Long Term Incentive Plan as in
effect for the Company’s fiscal year ending July 31, 2011, as amended, and any
successor plan thereto.

 

“Monthly Base Salary” means Annual Base Salary, divided by twelve (12).

 

17

--------------------------------------------------------------------------------


 

“Parachute Payment” has the meaning given to such term in Code
Section 280G(b)(2).

 

“Parachute Payment Limit” means three (3) times the base amount, as defined by
Code Section 280G(b)(3).

 

“Potential Change in Control” means that:

 

(i)                                     the Company has entered into an
agreement with any person or persons, the consummation of which would constitute
or result in a Change in Control; or

 

(ii)                                  any person has publicly announced its
intention to take or consider taking actions that, if consummated, would
constitute or result in a Change in Control; or

 

(iii)                               any person has begun a solicitation (as
defined in Rule 14a-1 of the Securities Exchange Act) of proxies or consents
that has the purpose of effecting or would (if successful) result in a Change in
Control; or

 

(iv)                              any person has initiated a tender offer or
exchange offer that would, if consummated, result in a Change in Control; or

 

(v)                                 the Board has adopted a resolution to the
effect that any person has begun actions that, if consummated, would result a
Change in Control.

 

“Potential Change Period” means the period beginning on the first day of a
Potential Change in Control and ending on the adoption by the Board of a
resolution to the effect that the agreement, announced intention or actions,
solicitation, tender offer, exchange offer, or other actions constituting a
Potential Change in Control has been consummated.

 

“Related Employer” means the Company and any other employer that is required to
be aggregated with the Company pursuant to Code Section 414(b), (c), or (m).

 

“Release” means a Release of All Claims, in substantially the same form as set
out in Exhibit A hereto.

 

“Retirement” means the Executive’s termination of his employment with the
Company or its subsidiary (other than as a result of death or Disability) on or
after (A) the Executive’s 65th birthday if the Executive has completed at least
ten years of employment with the Company or any of its subsidiaries, or (B) the
Executive’s 60th birthday if the Executive has completed at least 15 years of
employment with the Company or any of its subsidiaries.

 

“Shares” means shares of common stock of the Company.

 

“Term” means the term of this Agreement, as determined pursuant to Section 2.

 

“Terminates Employment”, “Terminate(s) the Executive’s Employment”, “Termination
of Employment,” or any other variation of such term means a “separation from
service” within the meaning of Code Section 409A(a)(2)(A).

 

18

--------------------------------------------------------------------------------


 

“Termination Date” means the effective date of the Executive’s Termination of
Employment.

 

“Unacceptable Performance” means any of the following:

 

(i)                                     the Executive’s act or failure to act
constituting willful misconduct or gross negligence that is materially injurious
to the Company or its reputation;

 

(ii)                                  the Executive’s material failure to
perform the duties of his employment (except in the case of a Termination of
Employment for Good Reason or Adequate Reason or on account of the Executive’s
physical or mental inability to perform such duties) and the failure to correct
such failure within a reasonable period after receiving written notice from the
Board describing such failure in detail; provided, however, that the quality of
the Executive’s performance (determined by achievement of Company or personal
targets or otherwise) shall not be a factor in determining whether Executive has
performed his duties.

 

(iii)                               the Executive’s violation of any code of
ethics or business conduct or written harassment policies of the Company that
continues after the Board has provided notice to the Executive that the
continuation of such conduct will result in the Termination of the Executive’s
Employment;

 

(iv)                              willful material violation of the
Confidentiality and Non-Competition Agreement;

 

(v)                                 the Executive’s arrest or indictment for
(i) a felony or (ii) lesser criminal offense involving dishonesty, breach of
trust, or moral turpitude; or

 

(vi)                              the Executive’s breach of a material term,
condition, or covenant of this Agreement and the failure to correct such breach
promptly following receipt of written notice from the Board describing such
breach in detail.

 

19

--------------------------------------------------------------------------------


 

EXHIBIT I
RELEASE OF ALL CLAIMS

 

This Release of All Claims (“Release”) has been signed by                     
(“Executive”) on the date indicated below.

 

Background

 

A.                                   The Executive and Cantel Medical Corp.
(“Company”) entered into an Amended and Restated Executive Severance Agreement,
effective as of November     , 2011 (“Agreement”), which provides for the
payment of benefits to the Executive under certain circumstances following his
Termination of Employment.

 

B.                                     The Executive’s Employment with the
Company Terminated/will Terminate on               , under circumstances that
entitle him to payments under the Agreement, subject to the terms thereof.

 

C.                                     The Company’s obligations under the
Agreement are contingent on the Executive signing and providing this Release to
the Company within 60 days after receiving it and allowing this Release to
become effective as provided herein.

 

D.                                    As a condition of receiving benefits under
the Agreement, the Executive wishes to sign this Release.

 

In consideration of the premises and for other valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Executive agrees
as follows:

 

Release

 

1.                                       If the Executive (i) signs and dates
this Release and submits it to the Company not later than 60 days after it is
provided to the Executive, (ii) complies with the other requirements of this
Release and the Agreement, and (iii) and does not provide written revocation of
this Agreement to the Company within the seven-day revocation period referred to
in Paragraph 8, the Company shall make the payments and pay the benefits
required by the Agreement.

 

2.                                       In consideration of the Company’s
payment obligations under this Agreement, the Executive releases and discharges
the Company, all of its past and/or present divisions, affiliates, officers,
directors, shareholders, partners, trustees, employees, agents, representatives,
administrators, attorneys, insurers, fiduciaries, successors, and assigns, in
their individual and/or representative capacities (hereinafter collectively
referred to as “Released Persons”), from any and all causes of action, suits,
agreements, promises, damages, disputes, controversies, contentions,
differences, judgments, claims, and demands of any kind whatsoever (“Claims”)
that the Executive and/or his heirs, executors, administrators, successors, and
assigns ever had, now have, or may have against any Released Person by reason of
his employment and/or cessation of employment with the Company or a Related
Employer, or otherwise involving facts that occurred on or before the date on
which the Executive signed this Release, other than (i) a Claim that the

 

20

--------------------------------------------------------------------------------


 

Company has failed to pay the Executive a payment described in or contemplated
by the Agreement or has otherwise breached the terms of the Agreement, or (ii) a
Claim that the Company has failed to pay the Executive any vested benefits to
which he is entitled under a plan or program of the Company or a Related
Employer (collectively, “Excluded Claims”).  Claims, other than Excluded Claims,
are hereafter referred to a “Released Claims.”  The Executive gives this Release
regardless of whether the Released Claims are known or unknown.  Such Released
Claims include, without limitation, any and all Claims under Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the
Civil Rights Act of 1871, the Civil Rights Act of 1991, the Fair Labor Standards
Act, the Employee Retirement Income Security Act of 1974, the Americans with
Disabilities Act, the Family and Medical Leave Act of 1993, and any and all
other federal, state or local laws, statutes, rules, and regulations pertaining
to employment, as well as any and all claims under state contract or tort law
including, but not limited, to those based on allegations of wrongful discharge,
breach of contract, promissory estoppel, defamation, and infliction of emotional
distress.

 

3.                                       The Executive hereby covenants not to
sue or commence or maintain any action or proceeding against any Released
Person, none of whom admit any liability, as to any Released Claim.  The
Executive hereby agrees that if he hereafter institutes or maintains an action
against any Released Person with respect to a Released Claim, and it is
determined in such action that a claim or claims brought by the Executive in
such action is barred by this Release, he will pay the Released Person for all
costs and expenses, including attorneys’ fees, incurred in defending against
such claims.  The Executive understands that this Release is final and binding,
except as expressly provided herein.  Nothing herein shall (i) prevent the
Executive from filing a charge or complaint, including a challenge to the
validity of this Agreement, with the Equal Employment Opportunity Commission
(“EEOC”), (ii) prevent the Executive from participating in any investigation or
proceeding conducted by the EEOC, or (iii) establish a condition precedent or
other barrier to exercising the aforesaid rights.  While the Executive has a
right to participate in any such investigation, he understands that he is
waiving his right to any monetary recovery arising from any investigation or
pursuit of a claim on his behalf.  The Executive acknowledges that he has the
right to file a charge alleging a violation of the ADEA with any administrative
agency and/or to challenge the validity of the waiver and release of any claim
that he may have under the ADEA without either (i) repaying the Company the
amounts paid to him as a result of this Release or (ii) paying the Company any
other monetary amounts (such as attorneys’ fees and damages).

 

4.                                       The Executive agrees that if this
Release is ever held to be invalid or unenforceable (in whole or in part) as to
any particular type of claim or as to any particular circumstance, it shall
remain fully valid and enforceable as to all other claims and circumstances.

 

5.                                       Except as permitted by paragraph 3, the
Executive represents that he has not filed, and will not hereafter file, any
lawsuit against any Released Person relating to his employment and/or cessation
of employment with the Company or any Related Employer, or otherwise involving
facts that occurred on or before the date on which he signed this Release, other
than with respect to any Excluded Claim.  The Executive further understands and
agrees that, other than as provided under paragraph 3, if he commences,
continues, joins in, or in any other manner attempts to assert any lawsuit
released herein against a Released Person with regard to a Released

 

21

--------------------------------------------------------------------------------


 

Claim, or otherwise violates the terms of this Release, he shall be required to
return all severance payments paid to him by the Company pursuant to the
Executive Severance Agreement (together with interest thereon), and he agrees to
reimburse the Released Person for all attorneys’ fees and expenses incurred by
it in defending against such a lawsuit, provided that the right to receive such
payments is without prejudice to the Released Person’s other rights hereunder.

 

6.                                       The Executive understands and agrees
that the Company’s payments to him and the signing of this Release do not in any
way indicate that he has any viable Claims against the a Released Person or that
any Released Person admits any liability to him whatsoever.

 

7.                                       The Executive has read this Release
carefully, has been given at least 21 days to consider all of its terms and any
modifications, material or otherwise, made to this Agreement do not restart or
affect in any manner the original 21 calendar day consideration period.  The
Executive has been advised to consult with an attorney and any other advisors of
his choice and fully understands that by signing below he is giving up any right
that he may have to sue or bring any Claims (other than the Excluded Claims)
against a Released Person.  The Executive has not been forced or pressured in
any manner whatsoever to sign this Release, and he agrees to all of its terms
voluntarily.

 

8.                                       The Executive understands that he has 7
days from the date on which he signed this Release below to revoke this Release
by notifying the Company of his revocation, that this Release will not become
effective until the eighth day following the date on which he has signed this
Release, and that if he revokes this Release within such period, the Executive
Severance Agreement shall be void.

 

9.                                       The Executive understands and agrees
that this Release will be governed by the internal laws of the State of New
Jersey, without regard to conflict of law principles, to the extent not
preempted by federal law.

 

 

 

 

 

Date

 

(Signature)

 

 

 

 

 

 

 

 

(Printed Name)

 

22

--------------------------------------------------------------------------------